DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims 1, 8 and 9 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “a determining part configured to determine based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer” (claim 1), or “determining step of determining based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer” (claim 8 and 9).
	First, in all of claims 1, 8 and 9, the determining step is a confusing run-on sentence/clause.  The step is “determine based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer.”  It is unclear which of the following interpretations is intended: determine whether the area to be shaped is present in the powder layer based on both 3D data and application of liquid; determine both the 3D data and the application of the liquid, then determine whether the area to be shaped is present; or determine whether the area to be shaped is present in the powder layer based on only application of liquid, which is based on 3D data.  Thus, it is impossible to apply prior art.
	Second, the “area to be shaped” is unclear.  For example, this could be coterminous with a sintered area and/or liquid binder; or broader, encompassing an entire powder bed.  This “area to be shaped” is critical to properly understanding the claims and applying prior art.
	Third, in claim 1, neither the specification nor the claims disclose what is a “determining part,” and why it is used.  The specification mentions “determining part” when it repeats the claim language.  The specification never discloses any physical structures for the “determining part.”  A skilled artisan would be confused what “determining part” means: it could be a camera; an algorithm on a computer; a laser; a sensor; etc.  Yet, this “determining part” is critical to Applicants invention (paras. 0004-06).  Presumably, somehow, this “determining part” allows the 3D powder sintering printer to avoid using the same time-consuming “unnecessary” processes for forming the shaped article on the area not forming the shaped article (para. 0004 (“Unfortunately, a shaping time may be longer even when any of the foregoing techniques is used because the same process as for a powder layer including a shaped article is also carried out on a powder layer not including a shaped article, that is, an unnecessary process is performed.”)).  Presumably, these “unnecessary processes” are sintering areas that will not form the 3D object.  Yet, the specification fails to provide any structure or specific steps as to how this is done, much less which process is “unnecessary” and why.  For example, is this “unnecessary process” sintering?  Binder application?  Or some other process?  If Applicants intend this “unnecessary process” to be sintering/radiating areas that will not be part of the 3D object, then this is commonly understood in the art as selective laser sintering, or SLS.  If Applicants intend this “unnecessary process” to be heating areas that will not be part of the 3D object after liquid binder application, then this is commonly understood in the art as binder jetting (selectively binding, curing or fusing powder areas with binder).  Thus, it is not clear what is the determining part, or the process it deems “unnecessary”; therefore, it is impossible to apply and distinguish prior art.
	Finally, the specification is silent as to how to determine if an area to be shaped is present.  The specification mentions a few confusing, incomplete, hypothetical options.  For example, “determination can be made based on the area size of the area to which the liquid L is applied in the powder layer 321” in which “[t]he area size of the area to which the liquid L is applied in the powder layer 321 can be identified based on information contained in slice data corresponding to the powder layer 321” (para. 0055).  However, it is unclear exactly how pre-determined slice data goals can be used to determined whether an area to she shaped is actually present after a layer build.  In fact, slice data is regularly used to determine where to place binder liquids, which dictate 3D objects being formed (see e.g. US 2019/0111487).  This cannot be the basis for Applicants’ invention because this is a conventional technique.  Furthermore, the specification fails to explain how area to which the liquid L is applied is determined.  For example, was a camera used?  Temperature sensor? Some other measuring device?  Or was this determined using an algorithm based on specific inputs of data?  It is impossible to tell.  Thus, it is impossible to determine the metes and bounds of this example of the claims compared to the prior art.
	As another example, “the controlling part 700 may identify the entire thickness of all the continuous powder layers determined that the area to be shaped is not present therein instead of identifying the number of continuous powder layers determined that the area to be shaped is not present therein” (para. 0080).  “That is, the controlling part 700 may identify a distance from the shaped article formed in the powder layer just under the powder layer 321 to the shaped article planned to be formed next” (id.).  Yet, the specification never explains how this distance (thickness?) is determined.  Again, was a camera used?  Distance probe? Some other measuring device?  Or was this determined using an algorithm based on specific inputs of data?  It is impossible to tell.  Thus, it is impossible to determine the metes and bounds of this example of the claims compared to the prior art.
	In sum, the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of “a determining part configured to determine based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer” (claim 1), or “determining step of determining based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer” (claim 8 and 9).  As explained above, neither the specification nor the claims disclose what is a “determining part.”  The specification mentions “determining part” when it repeats the claim language.  The specification never discloses any physical structures for the “determining part.”  A skilled artisan would not know what “determining part” means: it could be a camera; an algorithm on a computer; a laser; a sensor; etc.  Yet, this “determining part” is critical to Applicants invention (paras. 0004-06).  Presumably, somehow, this “determining part” allows the 3D powder sintering printer to avoid using the same time-consuming processes for forming the shaped article on the area not forming the shaped article (para. 0004).  Yet, the specification fails to provide any structure or specific steps as to how this is done.
	Finally, to this end, the specification is silent as to how to determine if an area to be shaped is present.  The specification mentions a few confusing, incomplete, hypothetical options.  For example, “determination can be made based on the area size of the area to which the liquid L is applied in the powder layer 321” in which “[t]he area size of the area to which the liquid L is applied in the powder layer 321 can be identified based on information contained in slice data corresponding to the powder layer 321” (para. 0055).  However, it is unclear exactly how pre-determined slice data goals can be used to determined whether an area to she shaped is actually present after a layer build.  In fact, slice data is regularly used to determine where to place binder liquids, which dictate 3D objects being formed (see e.g. US 2019/0111487).  This cannot be the basis for Applicants’ invention because this is a conventional technique.  Furthermore, the specification fails to explain how area to which the liquid L is applied is determined.  For example, was a camera used?  Temperature sensor? Some other measuring device?  Or was this determined using an algorithm based on specific inputs of data?  It is impossible to tell.  Thus, the specification fails to demonstrate possession of either a “determining part,” or the determining step.
	As another example, “the controlling part 700 may identify the entire thickness of all the continuous powder layers determined that the area to be shaped is not present therein instead of identifying the number of continuous powder layers determined that the area to be shaped is not present therein” (para. 0080).  “That is, the controlling part 700 may identify a distance from the shaped article formed in the powder layer just under the powder layer 321 to the shaped article planned to be formed next” (id.).  Yet, the specification never explains how this distance (thickness?) is determined.  Again, was a camera used?  Distance probe? Some other measuring device?  Or was this determined using an algorithm based on specific inputs of data?  It is impossible to tell.  Thus, the specification fails to demonstrate possession of either a “determining part,” or the determining step.
	In sum, the specification fails to demonstrate possession of “a determining part configured to determine based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer” (claim 1), or “determining step of determining based on the three-dimensional data in each repeat of the formation of the powder layer and the application of the liquid whether the area to be shaped is present in the powder layer” (claim 8 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743